                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

JODIE L. MALICKI,
                                                Plaintiff,            Case No. 17-CV-1674
                      v.
                                                                      MINUTE SHEET
LEMAN USA, INC.,
                                                Defendant.



Hon. Nancy Joseph, presiding.                         Deputy Clerk: Becky Ray
Type of Proceeding: TELEPHONIC STATUS CONFERENCE RE ECF NO. 58
Date: March 5, 2019 at 10:00 AM                       Court Reporter: Liberty
Time Commenced: 10:04:46 AM                           Time Concluded: 10:11:08 AM

Appearances:            Plaintiff:      David Potteiger
                        Defendant:      Christopher Conrad

Comments:
Plaintiff suggests moving all deadlines the 81 days the case was stayed. Defendant does not object.

The Court notes there is a motion for reconsideration pending. The parties are to confer to discuss
proposed dates and submit a stipulation.
